COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Haley and Senior Judge Coleman


RED ONION STATE PRISON/
 COMMONWEALTH OF VIRGINIA
                                                                 MEMORANDUM OPINION*
v.     Record No. 1149-06-3                                           PER CURIAM
                                                                    OCTOBER 17, 2006
JERLENE J. ROSE


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Robert F. McDonnell, Attorney General; Marla Decker, Deputy
                 Attorney General; Roger Chaffe, Senior Assistant Attorney General;
                 Sharon M.B. Pigeon, Assistant Attorney General, on briefs), for
                 appellant.

                 (Paul L. Phipps; Kerry S. Hay; Lee & Phipps, P.C., on brief), for
                 appellee.


       Red Onion State Prison appeals a decision of the Workers’ Compensation Commission

finding that Jerlene J. Rose proved her February 2, 2004 compensable injury by accident

aggravated her pre-existing psychiatric condition and awarding claimant temporary total

disability benefits commencing August 11, 2004. We have reviewed the record and the

commission’s opinion and hold that this appeal is without merit. Accordingly, we affirm the

commission’s decision for the reasons stated by the commission in its final opinion. See Rose v.

Red Onion State Prison, VWC File No. 217-85-22 (April 4, 2006). We dispense with oral

argument and summarily affirm because the facts and legal contentions are adequately presented

in the materials before the Court and argument would not aid the decisional process. See Code

§ 17.1-403; Rule 5A:27.


       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       We deny Rose’s request for attorney’s fees and costs under Code § 65.2-713, and we

remand to the commission to assess interest as provided by Code § 65.2-707.

                                                                                    Affirmed.




                                         -2-